DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 03/08/2022 and 07/13/2022 have been considered by the Examiner. The submission is in compliance with the provisions of 37 CFR 1.97. 

Response to Amendment
     This office action is responsive to amendment filed on August 31, 2022. Claims 1, 4 and 7 have been amended. No claims have been added or canceled. Claims 1-9 remain pending in the application.

The previous objection to claims 1, 4 and 7 has been withdrawn due to Applicant’s amendment.

Examiner note
Applicant indicated in the remarks on page 5 to set an interview if this amendment fails to place the application in condition for allowance. As per Applicant’s Attorney request, the Examiner made a telephone call and left a message to the Applicant’s Attorney on 11/22/2022 (i.e., Michael Adelsheim, whose telephone number is 415-617,2400 ext. 82246). However, there is no response from the above indicated Attorney of record.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gill et al. (US. Pub. No. 2018/0309637 A1, hereinafter Gill) in view of Goldman et al. (US. Pat. No. 9,747,131 B1, hereinafter Goldman).

Regarding claim 1. 
              Gill teaches a system for use of remote procedure calls in a microservices environments (Gill teaches in Para. [0049] capturing interaction between microservices), comprising: a computer including one or more processors, that provides access to a microservices environment for use with software applications (Gill teaches in Para. [0049] about the microbreweries and further teaches in Para. [0051] about software based implementations including the CPU memory, storage, etc.) are virtualized or transformed into the underlying support for a fully functional VM that can run its own operating system and applications on the underlying physical resources, just like a real computer); and
         a remote procedure call (RPC) framework that provides one or more application programming interfaces (APIs) that enable two or more clients running different application types and server applications of different types running at a server remote from the two or more clients to communicate within the microservices environment, to build connected systems (Gill teaches in Para. [0049] about a microservices and data collectors which may be used to capture network interactions (such as API calls, RPC calls, database calls, or interactions with external services or PaaS services) between available services and APIs in real-time to address the monitoring microservices in modern cloud applications environment and further teaches in Para. [0111] about the cloud applications environment include external compute instances (e.g., remote or external clients and servers that do not include collectors 110 and which use external API services)), 
           wherein the RPC framework generates client side and server side code, the client side code being implement as a client side API, and the server side code being implemented as a server side API (Gill teaches in Para. [0049] about a microservices and data collectors which may be used to capture network interactions (such as API calls, RPC calls) and further a server identifier, a client identifier, a server port identifier, a request method, a status code message and a maximum and minimum latency value and a sum of bytes and packet sent to or receive by a client or a server side as narrated in Para. [0092]. Also, see Para. [0095] and Para. [0137]); 
         wherein upon the RPC framework receiving a call from a client of the two or more clients, the call requesting a method of a server application running on the server, the client is associated with an RPC client within the RPC framework and the RPC framework utilizes one or more buffers, along with the client side API and the server side API, to allow the client to directly call the method as a local object (Gill teaches in Para. [0049] about a microservices and data collectors which may be used to capture network interactions (such as API calls, RPC calls, database calls, or interactions with external services or PaaS services) between available services and APIs in real-time to address the monitoring microservices in modern cloud applications environment and also teaches in Para. [0090] tuples may have multiple context keys. In such embodiments, these tuples may be placed in multiple buffers and dequeued for processing upon reaching the front of all buffers and further teaches that an external clients and servers that do not include collectors 110 and which use external API services and the topology module 160 may construct a dynamic map of internal servers and clients (i.e., server and client instances that have collectors 110 installed), establish links from external clients to internal server nodes, and establish links from external servers to internal client nodes as narrated in Para. [0111]-[0112]); and 
     wherein the server, upon receiving a call from the RPC framework, implements the requested method of the server application (Gill teaches in Para. [0049]-[0050] a system aspect of embodiments of the present invention may comprise data collectors which may be used to capture network interactions (such as API calls, RPC calls, database calls, or interactions with external services or PaaS services) between available services and APIs in real-time in a data collectors which includes multiple compute instances, such as virtual machines or bare metal servers). Gill as a whole teaches about one or more buffers in Para. [0090] but Gill does not use the buffer to define files and thus, Gill does not explicitly teach wherein the one or more buffers are defined by one or more files and comprise a series of name-value pairs.
         However, Goldman teaches wherein the one or more buffers are defined by one or more files and comprise a series of name-value pairs (Goldman teaches in [Col. 6, lines 33-39] use a protocol buffer, information to be serialized should be defined as protocol buffer messages in .proto files. Each protocol buffer message is a small logical record of information containing a series of name-value pairs).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Goldman by including one or more files which comprise a series of name value pairs ([Col. 6, lines 33-39]) into Gill invention. One would have been motivated to do so in order to using the known technique of defining buffers through files and name-value pairs would have been obvious in implementing the required buffers of Gill. 

Regarding claims 4 and 7.
Claims 4 and 7 incorporate substantively all the limitation of claim 1 in a method and a non-transitory computer readable storage medium form and are rejected under the same rationale. Furthermore, regarding the element “a non-transitory computer readable storage medium” the applied prior art of record Gill teaches computer storage media in the form of volatile and/or nonvolatile memory in Para. [0143]-[0144] for the same function.

Claims 2, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gill in view of Goldman further in view of Udai Shankar et al. (US. Pub. No. 2018/0113799 A1, hereinafter Udai).

Regarding claim 2. Gill in view of Goldman teach the system of claim 1. 
          Gill in view of Goldman does not explicitly teaches wherein the microservices environment is a Helidon environment, for use with one or more cloud computing or other environments.
        However, Udai teaches wherein the microservices environment is a Helidon environment, for use with one or more cloud computing or other environments (note that the term “Helion” has been interpreted based on ordinary and customary meaning: such meanings include “a collection of Java libraries designed for creating microservices-based applications” and thus, Udai teaches wherein the microservices environment is a Helidon environment, for use with one or more cloud computing or other environments (Udai teaches in Para. [0044] and [0047] applications may be implemented using a variety of software design approaches (e.g., monolithic or microservices architectures), and with a variety of APIs, software modules, components, containers, services, microservices (e.g., microservices 115 of FIG. 1), and/or external services (e.g., external services 140 of FIG. 1), among other examples and further teaches that other associated files and information for an API or application. For example, for a Java-based API, the Java archive file (JAR) and the source code of the API may be obtained. The application microservice-based architectures are implemented in a cloud based application as narrated in Para. [0084]).
Regarding claims 5 and 8.
Claims 5 and 8 incorporate substantively all the limitation of claim 2 in a method and a non-transitory computer readable storage medium form and are rejected under the same rationale. Furthermore, regarding the element “a non-transitory computer readable storage medium” the applied prior art of record Gill teaches computer storage media in the form of volatile and/or nonvolatile memory in Para. [0143]-[0144] for the same function.

Claims 3, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gill in view of Goldman further in view of Lander et al. (US. Pub. No. 2017/0331812 A1, hereinafter Lander).
 
Regarding claim 3. Gill in view of Goldman teaches the system of claim 1.
         Gill as a whole teaches the RPC and microservices environment and facilitating the client and server connection but Gill in view of Goldman does not associate the RPC and microservices environment with in-memory data grid environment and thus, Basiri does not explicitly teach wherein the microservices environment remote procedure call (RPC) framework or component enables communication between client and server applications associated with an in-memory data grid environment.
               However, Lander teaches wherein the microservices environment remote procedure call (RPC) framework or component enables communication between client and server applications associated with an in-memory data grid environment (Lander teaches in Para. [0084] the administrative service includes RPC (remote procedure calls) and further teaches in Para. [0190]-[0191] that every microservice can request access to shared cache objects without getting blocked. Coherence is a proprietary Java-based in-memory data grid and further the clients and servers communicate each other to share data. FIG. 12 illustrates an example of a distributed data grid 1200 which stores data and provides data access to clients 1250 and a “data grid cluster”, or “distributed data grid”, is a system comprising a plurality of computer servers (e.g., 1220a, 1220b, 1220c, and 1220d) which work together in one or more clusters (e.g., 1200a, 1200b, 1200c) to store and manage information and related operations, such as computations, within a distributed or clustered environment).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lander by providing in-memory data grid environment to share data between clients and servers in microcervice system ([0084] and [0190]-[0191]) into Gill in view of Goldman invention. One would have been motivated to do so to achieve higher performance, and employ redundancy in keeping copies of that information synchronized across multiple servers, thus ensuring resiliency of the system and continued availability of the data for clients in the event of failure of a server and thus improves customer satisfaction in an efficient manner.
Regarding claims 6 and 9.
Claims 6 and 9 incorporate substantively all the limitation of claim 3 in a method and a non-transitory computer readable storage medium form and are rejected under the same rationale. Furthermore, regarding the element “a non-transitory computer readable storage medium” the applied prior art of record Gill teaches computer storage media in the form of volatile and/or nonvolatile memory in Para. [0143]-[0144] for the same function.


Response to Arguments
        Applicant's arguments filed on08/31/2022 have been fully considered but they are moot based on the new ground of rejection and the arguments do not apply to any combination of the references being used in the current rejection.
Conclusion
      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
     A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142. The examiner can normally be reached M-F.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU SHITAYEWOLDETADIK/         Examiner, Art Unit 2455                                                                                                                                                                                         
/DAVID R LAZARO/Primary Examiner, Art Unit 2455